DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to purported merits of the invention and compares the invention with the prior art (“possesses a space saving arrangement”). Correction is required. See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “mechanism” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure for the mechanism is shown in at least Figures 6A-D and discussed in the paragraph spanning pages 11 and 12 of the applicant’s specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claim 1 recites that “the second bottom flap is further configured so that the top flap opens in a first horizontal orientation to one side, and the bottom flap opens in a second horizontal orientation to another side”. This language should be revised to specify either that “the valve apparatus is configured…” or “the top and bottom flaps are configured…”. Alternatively, the language should be revised to specify that “the first top flap is configured so that the first top flap opens in a first horizontal orientation to one side, and the second bottom flap is configured so that the second bottom flap opens in a second horizontal orientation to another side”.
Claim 1 introduces “a first top flap” and “a second bottom flap”. Later, claim 1 refers to “the top flap” and “the bottom flap” as well as “the second bottom flap”. These later references should be consistent. That is, “first” and “second” should either always be included or always be omitted. Note that these terms are also present in claims 2-4.
In claim 3, “A mechanism” should be replaced with “a mechanism”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 3 refers to “The apparatus of claim 3”. It is unclear whether claim 3 is intended to depend from claim 2 or claim 1, which makes the scope of claim 3 unclear. For purposes of examination, claim 3 will be interpreted as depending from claim 2.
The preamble of claim 4 refers to “The apparatus of claim 4”. The intended dependency is unclear, which makes the scope of claim 4 unclear. For purposes of examination, claim 4 will be interpreted as depending from claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 190408431 (“DeGrody”).
Regarding claim 1, DeGrody discloses a double dump valve apparatus (see Figures 1-2 and lines 24-31 on page 1) comprising:
a first top flap (the flap valve 15; see Figure 2 and lines 24-31 on page 1),
a second bottom flap (the flap valve 14; see Id.) configured such that the top and bottom flaps cannot both be open at the same time (see lines 19-23 on page 2), and
the second bottom flap is further configured so that the top flap opens in a first horizontal orientation to one side (see Figure 2 and lines 24-31 on page 1), and the bottom flap opens in a second horizontal orientation to another side (see Id.), wherein the first and second horizontal orientations are opposite one another (see Id.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DeGrody, as applied to claim 1 above, and further in view of US 2017/0299074 (“Masaki”).
Regarding claim 2, DeGrody discloses wherein the first top flap has a flange (the portion of the flap valve 15 extending into the upper valve seat 13; see Figure 2 and lines 24-31 on page 1), connected to a first chamber (the space above the flap valve 15) and to a first hinge (the upper hinge 16; see Figure 2 and lines 24-31 on page 1), the first hinge allowing the first top flap to open to the one side (see Id.); and
the second bottom flap located below the first top flap (see Figure 2), having a flange (the portion of the flap valve 14 extending into the lower valve seat 12; see Figure 2 and lines 24-31 on page 1), connected to a second chamber (the space below the flap valve 14) and to a second hinge (the lower hinge 16; see Figure 2 and lines 24-31 on page 1), the second hinge allowing the second bottom flap to open to the another side horizontally opposite the one side (see Id.).
DeGrody does not disclose the use of gaskets with the flap valves 14, 15. However, it is well known in the art to use gaskets with flap valves. For example, Masaki discloses a flap valve device (see paragraph 55) in which an annular sealing member 60, made from an elastomer, has an outer rim that abuts on a valve seat 23 to seal a one-end opening portion 22 of a main body 20 when the valve is in the closed state (see paragraph 85 and Figures 1 and 6). Sealing member 60 provides an improved seal. See paragraph 98.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flap valves 14, 15 and valve seats 12, 13 of DeGrody to include annular elastomeric sealing members (i.e., gaskets) to provide an improved seal, as taught by Masaki (see paragraph 98).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of U.S. Patent No. 10,967,577.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent discloses all the limitations of claim 1 of the present application, claim 6 of the patent discloses all the limitations of claim 2, claim 7 of the patent discloses all the limitations of claim 3, and claim 8 of the patent discloses all the limitations of claim 4.

Allowable Subject Matter
Claims 3-4 would be allowable if rewritten or amended to overcome the double patenting rejections and the rejections under 35 U.S.C. 112 set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 requires a mechanism to open and close the first top flap and to open and close the second bottom flap. Note that the term “mechanism” is being interpreted under 35 U.S.C. 112(f). See above.
DeGrody represents the closest prior art but does not disclose any structure matching or equivalent to that disclosed by the applicant for the claimed mechanism. In DeGrody, the flap valves 14, 15 are opened and closed by tipping the bottle, i.e., by gravity. See lines 16-23 on page 2. There is no reason to add a mechanism for opening and closing the flap valves 14, 15, as required by claim 3, given how the bottle functions and the purpose of the flap valves 14, 15. See lines 8-23 on page 2. In fact, adding some sort of external mechanism for controlling the flap valves 14, 15 could enable one to refill the bottle, which is the action that DeGrody seeks to prevent. See Id. Accordingly, such a modification would not have been obvious to one of ordinary skill in the art. See MPEP 2143.01(V).
Claim 4 contains allowable subject matter based on its dependency from claim 3. See the rejection of claim 4 under 35 U.S.C. 112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744